DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-15 were cancelled, and claims 16-35 were newly added in a preliminary amendment.  Claims 16-35 are now pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moisture monitoring subsystem” and “position determining subsystem” in claim 16 and “leakage detection subsystem” in claim 34 and at least includes temperature measurement capabilities.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
A review of the specification indicates that the moisture monitoring subsystem may include a sensor system comprising a conductive circuit which may comprise electrodes for sensing moisture.  The circuit may measure an electrical property such as resistance or impedance to quantify the moisture level (pg. 3 of the specification).   The position determining subsystem may comprise an accelerometer or gyroscope for generating positional data (pg. 5 of the specification).  The leakage detection subsystem is shown in Fig. 43.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “moisture monitoring subsystem” no longer invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, in claim 18, 25 and dependents thereof as claim 18 and 25 recites sufficient structure to perform the recited function.
The term “leakage detection subsystem” no longer invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, in claim 35 as claim 35 recites sufficient structure to perform the recited function.
Claim 21 uses the terms “largest”, “lower,” and “near” in the body of the claim.  Although the limitations are terms of degree, the Office believes a person of ordinary skill in the art at time of the filing of the invention would understand the scope of the limitations in the context of the claim.  
Claim 24 and 27 further limit an element that is claimed in the alternative in the claims they are dependent from (claim 23 and 26) and therefore are still claimed and interpreted as in the alternative. (E.g. for claim 24 the circuit being a conductive material meets the limitation as further limiting the electrode that is claimed in the alternative does not change the electrode being claimed in the alternative; for claim 27 the shape being a straight line meets the limitations as further limiting the geometric and decorative elements that are claimed in the alternative does not change the geometric and decorative elements as being claimed in the alternative). Claim 24 for example could be amended to add “wherein the conductive circuit comprises electrodes and” between “23,” and “wherein” add change the alternative language. 

Claim Objections
Claim 16 is objected to because of the following informalities:  change “the saturation level” to “a saturation level” in line 1.  
Claim 25 is objected to because of the following informalities:  Lines 2-4 appear redundant as they are already included in parent claim 18.  The Office suggests deleting this part of the claim.  
Claim 35 is objected to because of the following informalities:  change “moist” to “moisture” in line 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim states that sensor system comprises a conductive circuit with impedance values representing an adjusted impedance design, defined by a distribution in the variation of the impedance values.  It is unclear what the impedance values are adjusted from in the claim as there is no frame of reference to an original design.  It is also unclear how a circuit has impedance values that are defined by a distribution in the variation of the impedance values.  The Office believes that, in view of the specification, the claim may be better stated by claiming that (i) the moisture measuring circuit is configured to output an impedance value and that (ii) the possible impedance values comprise a distribution that varies in response to an amount of moisture present in the absorbent article’s sensing area.  It is also unclear if the distribution being referred to here is the distribution of equivalent resistors shown in at least Fig. 29 or 30 (this distribution was understood to represent the number of resistors affected up to the saturation point and hence resulting in a variation in impedance output) or the physical result of cutting out particular shapes from the two-electrode system shown in the examples given in Figs. 19, 20, 21, 23-28.  The Office interpreted it as either as they are both related.
Claim 32 and claims dependent thereon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 recites the limitation "the moisture-linked data” which is first found in claim 30, however claim 32 has dependency to claim 31 which depends upon claim 16 not claim 30. There is insufficient antecedent basis for this limitation in the claim. It is suggested that claim 31 be amended to depend from claim 30.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 22-24, and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al. (US 2002/0145526, cited in the IDS).
Regarding claim 16, Friedmann et al. disclose a system for monitoring the saturation level of an absorbent article ([0045] – “The present invention is directed to remote patient incontinence monitoring and/or remote patient position monitoring. In connection with patient incontinence monitoring, an article configured to receive fluid discharged from a patient is provided. The article can be a disposable diaper 2, shown in FIGS. 1a and 1b, and/or a disposable pad 4, shown in FIGS. 2a and 2b, or any other article that is suitable for receiving fluid discharged by a patient”; [0079] also notes that in some embodiments, the sensing system can be used to detect the remaining capacity of the diaper – i.e. the saturation level), wherein the system comprises: a moisture subsystem ([0065]-[0080] describes some embodiments of the sensing system for detecting the saturation levels in a diaper) and a position determining subsystem ([0081] describes another feature for detecting position of the person wearing the diaper and whether they are near a bed for instance; the goal of this position system is for ensuring the wetting signal is indeed related to liquid absorption by the diaper – i.e. maybe a stray signal caused a reading indicative of saturation, but if the patient is determined not to be near the excitation signal source, then the indication may be erroneous).   
Regarding claim 17, Friedman et al. disclose wherein the saturation level is determined respectively for a plurality of local areas of the absorbent article (see [0079] reference to the possibility of using two or more RF tags for detecting fluid at various locations on the diaper).
Regarding claim 18, Friedman et al. disclose wherein the moisture monitoring subsystem comprises a sensor system comprising a conductive circuit with impedance values representing an adjusted impedance design, defined by a distribution in the variation of the impedance values (see Figs 7 or 8 and [0056]-[0057] which presents two sensing options comprising conductive circuits where a reflect impedance of the circuit may vary in response to saturation level; it would be adjusted in that the design of the circuit would have to be optimized for the particular use disclosed).
Regarding claim 19, Friedman et al. disclose wherein the distribution is a mathematical distribution (the reflected impedance detected by an interrogating antenna produces a voltage, the level of reflected impedance would depend on how much shielding the fluid, present in the diaper, creates for various circuit components, because this can vary, so to can the level of reflected impedance, see [0056] and the [0075]). 
Regarding claim 22, Friedman et al. disclose wherein the conductive circuit is applied over substantially the entire surface of the absorbent article ([0079] discloses that 2+ sensors or a plurality can be placed in such a manner that it radiates out in a zone around the discharge orifice; the number of sensors in this case can be cover substantially the entire surface as claimed). 
Regarding claim 23, Friedman et al. disclose wherein the conductive circuit comprises electrodes and/or comprises a printed layer of conductive material provided with non-conductive spaces (see at least [0050] - [0051], and [0052]).
Regarding claim 24, Friedman et al. disclose wherein the conductive circuit comprises a pair of electrodes and/or a printer layer of conductive material provided with non-conductive spaces (a conductive material provided with nonconductive spaces, see rejection and claim interpretation for claim 23). Furthermore, Friedman et al discloses wherein the conductive circuit comprise a pair of electrodes (in the example in [0052], two capacitors may be used in the circuit, capacitors inherently include capacitor plates that are also known in the art as electrodes).
Regarding claim 28, Friedman et al. disclose wherein the moisture monitoring subsystem is based on a differential measurement approach ([0083] – “two or more RF tags 16 can be located in diaper 2 to differentially detect if it is dry, if just urine is present, and/or if moist fecal discharge is present”).
Regarding claim 29, Friedman et al. disclose wherein the differential measurement approach comprises a differential voltage measurement approach (see above reference [0083] where multiple sensors are used in a differential approach and [0056] where such measurements may involve voltage measurements).
Regarding claim 30, Friedman et al. disclose wherein the moisture monitoring subsystem generates moisture-linked data of the absorbent article ([0079] discussion of determining moisture capacity of the diaper).
Regarding claim 31, Friedman et al. disclose wherein the position determining subsystem generates positional data (see previously referenced [0081] discussion above) and/or comprises an accelerometer or gyroscope. 
Regarding claim 32, Friedman et al. disclose wherein: the moisture-linked data and the positional data are combined for indicating the saturation level of the absorbent article (as noted in the claim 16 rejection, [0081] discusses how position data of the subject wearing the diaper can be used to confirm that the saturation signal is indeed legitimate).
Regarding claim 33, Friedman et al. disclose wherein the saturation level is determined respectively for a plurality of local areas of the absorbent article ([0079] notes that sensors can be placed such that they radiate out from the primary zone of fluid discharge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2002/0145526, cited in the IDS) in view of Long et al. (US 2007/0049882).
Regarding claim 20, Friedman et al. do not expressly disclose wherein the mathematical distribution is a linear distribution, a quadratic distribution, or a logarithmic distribution.  However, Long et al. teach a method of detecting fluids in absorbent articles such as diapers (see Abstract) where the detection circuit may be one that measures an electrical property such as resistance ([0006]).  Long et al. teach that the resistance of the output may be linearized ([0083] – “output 170 of the differentiator is a linear representation of the change in the rate of change of the resistance profile”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Friedman et al. such that the mathematical distribution is a linear distribution such as that taught by Long et al. for measuring wetness level because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2002/0145526, cited in the IDS).
Regarding claim 21, Friedman et al. do not disclose wherein the impedance values are the highest in or near a first zone of the absorbent article, wherein the moisture impact is expected to be the largest, and lower near or at a second zone of the absorbent article, wherein the moisture impact is expected to be the smallest.  Friedman et al. do disclose that response signal output can vary in signal strength due to the amount of wetting or fluid in the diaper is present ([0075]).  Friedman et al. also disclose that multiple sensors can be placed around the diaper to create detection zones that radiate out from the expected initial fluid contact zone to assess saturation ([0079]).   MPEP 2144.05(II)(A) states "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Friedman already discloses that variation in physical location of sensors around a particular zone can be included as well as differing levels in signal level output for observing saturation.  Thus, Friedman recognizes that signal strength output and sensor location are results effective variables.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Friedman to yield the claimed impact zones based on the distribution in impedance levels in view MPEP 2144.05(II)(A) and Friedman’s teachings. 
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2002/0145526, cited in the IDS) in view of Bosaeus et al. (US 2014/0350503).
Regarding claim 25, Friedman et al. do not disclose wherein: the moisture monitoring subsystem comprises a sensor system comprising a conductive circuit with impedance values representing an adjusted impedance design, defined by a distribution in the variation of the impedance values, and the conductive circuit comprises a pair of electrodes and/or comprises a printed layer of conductive material provided with non-conductive spaces, and part of the non-conductive spaces are related to the distribution, and other part of the non-conductive spaces are provided for optimizing usage of conductive ink.  Although the resonant tags 16 shown in Fig. 4A of Friedman et al. do include a printed layer of conductive material with non-conductive spaces, the latter underlined portions of the claim above are not taught by this design.  However, Bosaeus et al. teaches a method for detecting liquid discharge in an absorbent article such as a diaper (Abstract).  The Office believes the conductive the sensor arrangement shown in Fig. 5 (conductive traces 10 and the open non-conductive spaces between) for measuring resistance as an indication of wetness would teach these limitations.  The output of this sensor is a non-linear as indicated in [0011].  The non-conductive spaces would therefore be optimized to yield the desired non-linear relationship of the output.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute Bosaeus et al.’s sensing design for Friedman’s because it is obvious to try from a finite number of predictable solutions. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claim 26, Friedman et al. do not disclose the system comprising a plurality of sensor tracks comprising moisture sensing tracks in the form of a repeating grid and/or pattern along the length (L) of the system and a dimension substantially perpendicular thereto, the grid and/or pattern comprising a plurality of at least partially interconnected resistive members each having a shape selected from the group consisting of straight lines, curved lines, wave-like, geometric, decorative elements, and combinations thereof.  However, Bosaeus et al. teach this configuration in Fig. 5 which shows conductive moisture sensing tracks 10 that repeat along the length of the diaper and are substantially perpendicular to each other (at specific locations – where an end faces the length portion).  Each 10 are interconnected via 18 and are formed using straight and curved lines as shown.  The rationale for modifying remains the same as in claim 25.
Regarding claim 27, Bosaeus teaches the system comprising a plurality of sensor tracks comprising moisture sensing tracks in the form of a repeating grid and/or pattern along the length (L) of the system and a dimension substantially perpendicular thereto, the grid and/or pattern comprising a plurality of at least partially interconnected resistive members each having a shape selected from the group consisting of straight lines, curved lines, wave-like, geometric  selected from the group consisting of squares, parallelograms, triangles, circles, ellipses, dots, and combinations thereof, decorative elements selected from the group consisting of flowers, butterflies, and combinations thereof, and combinations thereof (straight and curved lines, see claim interpretation and rejection of claim 26).  Furthermore, Fig. 5 of Bosaeus et al. teaches the shape being geometric shapes of triangles (a left and right pair of lines 10 creates a triangle or alternatively a parallelogram).  The rationale for modifying remains the same.

    PNG
    media_image1.png
    393
    194
    media_image1.png
    Greyscale

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 2002/0145526, cited in the IDS) in view of Rondoni (US 20070252713).
Regarding claim 34, Friedman et al. do not disclose the system further comprising a leakage detection subsystem determining when leakage occurs ([0080], it is stated that the system can detect when the diaper has reached its capacity to absorb fluid, but does not state that leakage is detected/detectable).  However, Rondoni et al. teach a device for detecting leakage in an absorbent article as shown in Fig. 1.  Multiple sensors 24 may be placed in the article as shown in Fig. 2 to detect parameters such as leakage.   It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Friedman et al. to include leakage detection as taught by Rondoni because this can help minimize any messes that may occur from leakage.  
Regarding claim 35 Friedman et al. do not disclose wherein the leakage detection subsystem comprises a sensor system comprising a conductive circuit with temperature dependent properties, wherein the conductive circuit is insulated from moist and/or comprises temperature sensing zones applied in inherent dry areas of the absorbent article and/or is a printed layer of conductive material.  Rondoni et al. teach a device for detecting leakage in an absorbent article as shown in Fig. 1.  Multiple sensors 24 may be placed in the article as shown in Fig. 2 to detect parameters such as leakage.  The sensors for doing this may include a temperature sensor (see [0063] discussion, the sensor examples would necessarily require a conductive circuit as [0066] states that each sensor 24 transmits measured parameters to a master module and are coupled electrically to the master module and the master module may drive each sensor 24).  The placement of the sensors can be seen in Fig. 2.  Areas on the outer periphery may be considered zones that are considered inherent dry areas as claimed.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Friedman et al. to include a temperature detector as taught by Rondoni et al. for sensing leakage in an absorbent article because Rondoni teaches that increases reliability of a measurement by having several types of sensors.   

NOTES:
The following references are included for Applicant’s benefit:
POP et al. (US 2016/0120455)
Monson et al. (US 2018/0021184)
Benz et al. (US 2018/0221216)
Curran et al. (US 2020/0256819)
Mihali et al. (US 2018/0055697)
Brister et al. (US 2007/0093704) – this reference in the medical arts teaches electrodes having flower shapes. 

	
Conclusion
Claims 16-35 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791